                                                                    JS-6
 1
                                                                    1/31/2019
 2
                                                                     CW
 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10

11   JERMAINE GOMES                          Case No. 2:18-cv-08245-FMO (MAA)
12
                          Plaintiff,
                                             JUDGMENT
13          v.
14   CITY OF LOS ANGELES, et al.,
15
                          Defendants.
16

17         Pursuant to the Order Accepting Findings and Recommendations of
18   United States Magistrate Judge,
19         IT IS ADJUDGED that the Complaint and entire action is dismissed
20   without prejudice.
21

22   DATED:
23
     January 30, 2019                    _______________/s/__________________
24                                               FERNANDO M. OLGUIN
                                           UNITED STATES DISTRICT JUDGE
25

26

27

28
